RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-0072-MR

SCOT GAITHER                                                     APPELLANT


               APPEAL FROM DAVIESS CIRCUIT COURT
v.            HONORABLE JOSEPH W. CASTLEN, III, JUDGE
                     ACTION NO. 02-CR-00446


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Scot Gaither appeals from an order of the Daviess

Circuit Court summarily denying his motion pursuant to Kentucky Rules of

Criminal Procedure (RCr) 11.42 as untimely and successive. We affirm.

            The underlying facts are as follows:

            James Parson, Sr., was reported missing on August 30,
            2001. The next day Parson’s family received a telephone
            call claiming Parson was being held for ransom. Since
            several calls concerning ransom were made to Parson’s
             home, the Kentucky State Police (KSP) and the [Federal
             Bureau of Investigation] FBI began surveillance. As a
             result of the surveillance, [Gaither] was arrested while
             making a ransom call at a pay telephone.

             [Gaither] was indicted for the murder, kidnapping, and
             robbery of Parson, [Gaither’s] former business partner.
             [Gaither] testified that on the day of Parson’s
             disappearance, Parson drove [Gaither] to a rural area and
             held [Gaither] at gunpoint. According to [Gaither’s]
             testimony, during a struggle for the weapon, the gun
             discharged and Parson was shot. [Gaither] left Parson for
             dead in a roadside ditch, then drove Parson’s van to
             Evansville, Indiana, where it was abandoned in a
             shopping mall parking lot. [Gaither] argued he acted in
             self-defense, and that he was mentally ill at the time.

Gaither v. Commonwealth, No. 2004-SC-0474-MR, 2006 WL 436071, at *1 (Ky.

Feb. 23, 2006) (unpublished). In 2004, following a jury trial, Gaither was

convicted of first-degree manslaughter, kidnapping, theft by unlawful taking of

property valued at less than $300, and tampering with physical evidence. His

sentences included life without the possibility of parole for the kidnapping

conviction and a concurrent twenty years for the manslaughter conviction.

             Gaither, who chose to proceed pro se, filed a direct appeal with the

Kentucky Supreme Court, raising fifteen claims of error, most of which were

unpreserved. Id. at *1. This included claims of ineffective assistance of counsel

which the Court declined to address at that time because such claims had not yet

been presented to the trial court. Id. at *4. The Court affirmed on all grounds. Id.

at *6.


                                         -2-
             In October 2006, Gaither filed a pro se motion pursuant to RCr 11.42

alleging twenty-five incidents of ineffective assistance of counsel. The trial court

denied Gaither relief in two separate orders. One order dismissed seventeen of the

claims of ineffective assistance of counsel without an evidentiary hearing, with the

trial court indicating relief was unavailable because they either should have been

brought on direct appeal or had already been resolved on direct appeal.

             Gaither appealed this order dismissing and the Court of Appeals

affirmed in part, reversed in part, and remanded, determining that the trial court

was required to address three of Gaither’s ineffective assistance of counsel claims

on the merits: faulty impeachment of a witness, failure to object to the sentencing

phase instruction regarding aggravating circumstances on the kidnapping charge,

and failure to object to an improper closing argument statement. Gaither v.

Commonwealth, No. 2007-CA-000634-MR, 2008 WL 4822233, *7 (Ky.App. Nov.

7, 2008) (unpublished). The Court of Appeals left it to the trial court’s discretion

as to whether an evidentiary hearing was needed to fully address these issues. Id.

             On remand, the trial court held an evidentiary hearing on all three

issues and determined Gaither was entitled to a new sentencing hearing due to

improper kidnapping instructions and the jury’s failure to find an aggravating

factor.




                                         -3-
             Gaither appealed the denial of his other claims for ineffective

assistance of counsel and additionally argued that the trial court erred in refusing to

allow him to call jurors as witnesses to testify to the prejudice caused by the

Commonwealth’s improper statement and denying his motion to supplement his

RCr 11.42 motion with additional claims. Gaither v. Commonwealth, No. 2010-

CA-002300-MR, 2013 WL 3013579, at *2 (Ky.App. Jun. 14, 2013) (unpublished).

The Court of Appeals affirmed. Id. at *4.

             The new sentencing hearing related to the kidnapping conviction was

conducted in 2015, and the trial court imposed the sentence recommended by the

jury: imprisonment for life to be served concurrently with the previously imposed

twenty-year sentence for manslaughter. Gaither appealed, arguing there were four

errors in the new penalty phase trial on the kidnapping conviction. Gaither v.

Commonwealth, 521 S.W.3d 199, 203 (Ky. 2017). The Kentucky Supreme Court

affirmed the sentence. Id. at 209.

             Gaither filed the RCr 11.42 motion at issue in this appeal in

September 2018, with the assistance of counsel. Gaither alleged several incidents

of ineffective assistance of counsel, all relating back to his 2004 trial and

conviction. He argued he was denied effective assistance of counsel (1) on direct

appeal; (2) during the guilt phase of his trial when his attorney failed to adequately

investigate the law controlling the case, failed to seek proper instructions or to


                                          -4-
limit the instructions in this case, and failed to object to the prosecutor’s arguments

concerning the definition of “restraint” as it related to the offense of kidnapping

(not released alive); (3) during the guilt phase of his trial when counsel failed to

seek an instruction on attempted theft by extortion as a lesser included offense of

kidnapping; (4) when counsel failed to investigate the MapCo video or request

information from the FBI, which would have revealed the presence of the

enhanced video; (5) when counsel failed to investigate or hire an expert to rebut

the testimony of a witness concerning a phone call she allegedly made around the

time of the kidnapping and homicide; and (6) because the cumulative effect of the

errors undermine the confidence in the ultimate verdict. Gaither also alleged he

was denied access to exculpatory evidence when the Commonwealth failed to

disclose the existence of an enhanced surveillance video taken from the MapCo

gas station. The trial court denied the motion as untimely and successive without

holding a hearing.

             Gaither raises four arguments on appeal. He contends: (1) his second

motion pursuant to RCr 11.42 was timely and he is entitled to have his claims

reviewed on the merits; (2) he was denied due process and his Sixth Amendment

right to assistance of counsel on direct appeal; (3) he is entitled to an evidentiary

hearing related to the claims in his RCr 11.42 motion; and (4) he is entitled to an




                                          -5-
evidentiary hearing related to an enhanced version of a surveillance video obtained

from a gas station on the night of Parson’s disappearance.

             We review a trial court’s denial of an RCr 11.42 motion for abuse of

discretion. Bowling v. Commonwealth, 981 S.W.2d 545, 548 (Ky. 1998). The

movant has the burden “to establish convincingly that he was deprived of some

substantial right which would justify the extraordinary relief afforded by the post-

conviction proceedings provided in RCr 11.42.” Dorton v. Commonwealth, 433

S.W.2d 117, 118 (Ky. 1968). In reviewing a RCr 11.42 motion, “our review is

confined to whether the motion on its face states grounds that are not conclusively

refuted by the record and which, if true, would invalidate the conviction.” Lewis v.

Commonwealth, 411 S.W.2d 321, 322 (Ky. 1967).

            RCr 11.42(10) provides in relevant part as follows:

             Any motion under this rule shall be filed within three
             years after the judgment becomes final, unless the motion
             alleges and the movant proves either:

                   (a) that the facts upon which the claim is
                       predicated were unknown to the movant
                       and could not have been ascertained by
                       the exercise of due diligence; or

                   (b) that the fundamental constitutional right
                       asserted was not established within the
                       period provided for herein and has been
                       held to apply retroactively.




                                         -6-
             We agree with the trial court that Gaither’s second RCr 11.42 motion

is untimely. The motion was filed in 2018, approximately ten years after Gaither’s

2004 conviction became final in 2008 following his direct appeal. It is untimely by

approximately seven years unless it qualifies for either of the exceptions set out in

RCr 11.42(10)(a) and (b). However, Gaither failed to make any allegations that

any of his claims would qualify for one of these exceptions.

             While Gaither’s second RCr 11.42 motion would have been timely,

had it concerned claims of ineffective assistance of counsel regarding the new

penalty phase trial and subsequent sentence regarding his kidnapping charge,

which was finalized by the Kentucky Supreme Court on direct appeal in 2017,

Gaither’s current claims do not relate to that proceeding. Therefore, the trial court

acted correctly in summarily denying Gaither’s second RCr 11.42 motion.

             We also agree with the trial court that Gaither’s second RCr 11.42

motion is successive. As explained in Gross v. Commonwealth, 648 S.W.2d 853,

857 (Ky. 1983), after the avenue of pursuing a direct appeal is exhausted, a

defendant must next pursue RCr 11.42 relief “as to any ground of which he is

aware, or should be aware, during the period when this remedy is available to him.

Final disposition of that motion, or waiver of the opportunity to make it, shall

conclude all issues that reasonably could have been presented in that proceeding.”

Therefore, successive RCr 11.42 motions are generally prohibited. See McDaniel


                                         -7-
v. Commonwealth, 495 S.W.3d 115, 121 (Ky. 2016); Sanders v. Commonwealth,

339 S.W.3d 427, 438 (Ky. 2011).

            Gaither has not identified any reason why he could not have raised his

current grounds for relief in his previous RCr 11.42 motion. Additionally, we

cannot identify any reason why each of Gaither’s current claims could not have

reasonably been included in his first RCr 11.42 motion filed in 2006.

Therefore, his second RCr 11.42 motion is impermissibly successive and was

appropriately denied.

            Gaither has thoroughly explored all possible avenues for relief

pursuant to RCr 11.42 and finality is now required. See Crockett v.

Commonwealth, 473 S.W.2d 112, 114 (Ky. 1971).

            Accordingly, we affirm the order of the Daviess Circuit Court

summarily denying Gaither’s RCr 11.42 motion.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Timothy G. Arnold                         Daniel Cameron
J. Ryan Chailland                         Attorney General of Kentucky
Frankfort, Kentucky
                                          Matthew R. Krygiel
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -8-